Phice, J.,
dissenting and concurring specially: In my opinion, looking through form to substance, the relief actually sought in this original action is purely injunctive in nature, of which this court has no original jurisdiction. I think the court should not have accepted jurisdiction in the first place and that the action should be dismissed under the rule of Collins v. York, 175 Kan. 511, 265 P. 2d 313.
In view of the fact the court has accepted jurisdiction, however, I will say that I agree with the conclusion the writ should be denied.